UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1468



SAEED Y. HASSEN,

                                                        Petitioner,


          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A78-347-031)


Submitted:   January 23, 2004              Decided:   March 9, 2004


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David A. Garfield, LAW OFFICES OF DAVID GARFIELD, Washington, D.C.,
for Petitioner. Peter D. Keisler, Assistant Attorney General, Linda
S. Wernery, Senior Litigation Counsel, Janice K. Redfern, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Saeed    Y.     Hassen,   a    native       and    citizen    of   Eritrea,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)       affirming,     without       opinion,    the   immigration

judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

              On appeal, Hassen raises challenges to the immigration

judge’s determination that he failed to establish his eligibility

for    asylum.        To    obtain   reversal       of    a     determination    denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail    to    find     the     requisite     fear        of     persecution.”    INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                      We have reviewed the

evidence of record and conclude that Hassen fails to show that the

evidence compels a contrary result.

              We have also reviewed Hassen’s claim that he was entitled

to a grant of asylum on humanitarian grounds and find that his is

simply not “‘the rare case where past persecution is so severe that

it would be inhumane to return the alien even in the absence of any

risk of future persecution.’”               Gonahasa v. INS, 181 F.3d 538, 544

(4th Cir. 1999) (quoting Vaduva v. INS, 131 F.3d 689, 690 (7th Cir.

1997)). Accordingly, we cannot grant the relief that Hassen seeks.

              We therefore deny the petition for review.                    We dispense

with oral argument because the facts and legal contentions are


                                          - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                                - 3 -